Citation Nr: 1334849	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  11-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Beth A. Pusateri, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 through December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for dysthymia (also claimed as mental health issues, posttraumatic stress disorder, anxiety, depression, and severe depressive syndrome).

While the RO originally characterized the psychiatric claim as stated in the preceding paragraph, the Board has recharacterized this claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

For the reasons explained below, the issue of entitlement to service connection 
for an acquired psychiatric disorder other than PTSD is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The probative evidence is against a finding that the Veteran suffers from PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated March 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment and personnel records, Social Security records, post-service VA treatment records, and a VA examination report.


As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is claiming service connection for PTSD.  However, the Veteran's service treatment records reveal no diagnosis of PTSD.  Additionally, no diagnosis of PTSD is apparent in the Veteran's post-service treatment records or SSA records, in contrast to the various other post-service psychiatric diagnoses and courses of treatment the Veteran received.  

The Veteran was afforded a VA mental health examination in July 2010.  Following review of the claims file and examination of the Veteran, the VA examiner diagnosed dysthymia.  PTSD was not diagnosed.  

As a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no indication that he has specialized training in diagnosing psychiatric disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, determining whether mental health symptoms warrant a diagnosis of PTSD requires medical expertise.  Thus, the Veteran's contention that he suffers from PTSD is not a competent medical opinion.  The Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertion that he suffers from PTSD.

The Board acknowledges that the Veteran has received various psychiatric diagnoses, and addresses them in the remand portion of this decision.  However, upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran has not been diagnosed with PTSD.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current diagnosis of PTSD, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder other than PTSD.  The Board concludes that an additional VA examination and opinion is necessary prior to adjudicating this issue.

On his August 1970 service entrance examination report, the Veteran was noted to have a "productive personality" and a neuropsychiatric consult was recommended.  In October 1972, the Veteran was hospitalized with adult situational reaction.

The Veteran was afforded a VA mental health examination in July 2010.  However, the examiner only provided an opinion as to in-service aggravation of a psychiatric disorder.  However, it is unclear whether an acquired psychiatric disorder other than "productive personality", such as depression or adult situational reaction, existed prior to service or was part of the "productive personality" diagnosis.  Therefore, the Veteran must be afforded another VA examination with medical opinion in order to determine whether the Veteran has a current psychiatric disability that arose during service or is otherwise related to any incident of service.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, the Veteran asserts that he received treatment at a private psychiatric center during his childhood, and, as these records have not been requested, they should also be sought on remand.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Veteran. App. 96, 102 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed authorization form to enable VA to attempt to obtain records from Hawthorn Center in Northville, Michigan, for treatment rendered during the 1960s.  All attempts to fulfill this development should be documented in the claims file.  If the records are not available, the claims file should be annotated as such and the Veteran notified of such.

The RO should also obtain all mental health treatment records for the Veteran from the Detroit, Michigan VA Medical Center dating since January 2006, and from the Ann Arbor, Michigan Medical Center dating since October 2006.  If the records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, to determine the current nature of his psychiatric disorder and to obtain an opinion as to 
whether such is possibly related to service.  All indicated tests should be done, including psychological testing if indicated, and all findings must be reported in detail.  
The claims file must be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a.  Please identify all psychiatric disorders found, to include any personality disorders.

b.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability arose during service or is etiologically related to any incident of service.

c.  If the examiner finds that a current psychiatric disability is related to service, did the Veteran have any psychiatric disorder (other than "productive personality") that clearly existed prior to his military service?

d.  If, and only if, the examiner determines that an acquired psychiatric disorder other than a personality disorder or "productive personality" clearly existed prior to service, did the per-existing condition permanently worsen during service (versus a temporary flare-up or intermittent exacerbation)?  If so, was that permanent worsening clearly the result of the normal progression of the disorder?

A complete rationale for all opinions expressed should be provided.  If the examiner is unable to furnish the requested opinion, then he or she must explain what facts cannot be determined and why.

3.  After completing the requested actions, and any additional action deemed warranted, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


